UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 95-1241 

                   VICTORIA MANSO-PIZARRO,

                    Plaintiff, Appellant,

                              v.

           SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Lynch, Circuit Judges.                                                          

                                         

Raymond Rivera Esteves and Juan A.  Hernandez Rivera on brief  for                                                                
appellant.
Guillermo Gil,  United  States  Attorney,  Maria  Hortensia  Rios-                                                                              
Gandara,  Assistant United  States  Attorney, and  Donna C.  McCarthy,                                                                             
Assistant Regional  Counsel, Department of Health  and Human Services,
on brief for appellee.

                                         

                       February 8, 1996
                                         

          Per  Curiam.   Claimant Victoria  Manso-Pizarro was                                 

fifty-eight years  old when  she applied for  social security

insurance  benefits on September 5, 1991.  She alleged that a

heart condition, high blood  pressure and bad circulation had

disabled  her  from working  since June  24,  1991.   After a

hearing,  an Administrative  Law Judge  (ALJ) concluded  that

claimant   suffered  from  hypertension,  obesity,  and  mild

anxiety, but that she could  still perform her last  previous

job.   Upon judicial  review, a magistrate  judge recommended

affirming  the ALJ's  decision.   The district  court agreed.

The claimant  appeals.   We  vacate  and remand  for  further

proceedings.

                              I.                                           

          We  must   uphold  a  denial  of   social  security

disability  benefits  unless "the  Secretary has  committed a

legal  or factual  error in  evaluating a  particular claim."

Sullivan  v.  Hudson,  490  U.S.   877,  885  (1989).     The                                

Secretary's findings  of fact are conclusive  if supported by

substantial  evidence.   See  42  U.S.C.    405(g);  see also                                                                         

Richardson v. Perales, 402 U.S. 389, 401 (1971).                                 

          There is substantial  record evidence that claimant

met her  initial burden  to provide enough  information about

the  activities  her  usual   work  required  and  how  those

activities were  compromised by her  functional inability  to

perform that  work.   Claimant has a  twelfth-grade education

and  worked for  twenty-two years  as a  kitchen helper  in a

public  school  cafeteria.    Her  duties   included  serving

children, preparing  milk, washing dishes  and trays, helping

the cook, and  cleaning the floor.   The job required  her to

stand or  walk for six hours a day, to sit for one-half hour,

and  to lift  and carry  up to  thirty pounds  (including, on

occasion, lifting and carrying large, hot cooking pots).  She

described  her work as fairly heavy and stated that she could

no longer perform  it because:   she lacked  the strength  to

lift  anything  heavy; she  had limited  ability to  lift and

carry because her  hands cramped due to bad  circulation; she

had  blurry vision  and became  dizzy when  bending; and  she

could not  stand for very long  due to pain on  her left side

and in her feet.   Upon this foundation, the  ALJ supportably

concluded that claimant's past relevant  work involved medium

physical exertion,  and required  her alternately to  walk or

stand for six hours, to lift or carry up to thirty pounds.

          This   finding   implicated   step  four   of   the

Secretary's sequential  evaluation process.  See  20 C.F.R.                                                              

404.1520(e).    At step  four the  initial  burden is  on the

claimant  to show that she  can no longer  perform her former

work because  of her impairments.  See  Santiago v. Secretary                                                                         

of HHS, 944 F.2d 1,  5 (1st Cir. 1991).   At that point,  the                  

ALJ must compare the physical and mental demands of that past

work  with current functional capability.   See id.; see also                                                                         

                             -3-

20  C.F.R.   404.1560(b).   In making a  step four appraisal,

the ALJ is entitled to credit a claimant's own description of

her former  job duties  and functional limitations,  see id.,                                                                        

but has some burden independently to develop the record.  See                                                                         

id. at 5-6.               

          In  this instance,  the ALJ  decided that  claimant

retained the  residual functional  capacity (RFC)  to perform

her  past relevant  work as  a cook's  helper.   In comparing

claimant's  retained capacities with  the mental and physical

demands of her prior work, the ALJ concluded that because the

record  indicated  no  physical  restrictions   limiting  her

ability to alternately  walk or  stand for six  hours, or  to

lift up  to thirty pounds, claimant's RFC  coincided with her

past relevant work activities.1   The claimant argues that in                                          1

making this RFC assessment, the ALJ impermissibly interpreted

raw medical evidence, and instead should have obtained an RFC

assessment  by a physician.   The  Secretary disagrees.   She

contends  that  the  non-severity of  claimant's  impairments

entitled the ALJ  to make  a commonsense  RFC assessment  and

that  the ALJ, in finding  that claimant retained  the RFC to

perform medium-level exertion, did not overstep the bounds of

lay competence.

                                                    

   1The  ALJ deemed it "advisable" to limit the claimant to a               1
medium work level  of exertion.   See generally  20 C.F.R.                                                              
404.1567(c)  (medium work  involves lifting  no more  than 50
pounds at a time with frequent carrying or lifting of objects
weighing up to 25 pounds).

                             -4-

                             II.                                           

          With a few exceptions  (not relevant here), an ALJ,

as a lay person, is not  qualified to interpret raw data in a

medical record.  See Perez v. Secretary of HHS, 958 F.2d 445,                                                          

446  (1st Cir. 1991); Gordils  v. Secretary of  HHS, 921 F.2d                                                               

327,  329  (1st Cir.  1990).   Of  course, where  the medical

evidence shows relatively little  physical impairment, an ALJ

permissibly  can   render   a  commonsense   judgment   about

functional  capacity even  without a  physician's assessment.

See, e.g., id.  But when, as now, a claimant has sufficiently                          

put her  functional inability  to perform her  prior work  in

issue, the ALJ must measure the claimant's capabilities, and

          to make that measurement, an expert's RFC
          evaluation is ordinarily essential unless
          the  extent of  functional loss,  and its
          effect  on  job  performance,   would  be
          apparent even to a lay person.

Santiago, 944 F.2d at 7.                    

          Here, the record contains no analysis of functional

capacity  by a physician or other expert.  Thus, the question

whether substantial  evidence supports the ALJ's finding that

claimant retains  the functional capacity to  do medium-level

work and  otherwise perform  her prior  vocational activities

depends on  a qualitative assessment of  the medical evidence

that  was  before  the ALJ.    If  that  evidence suggests  a

relatively   mild   physical   impairment  posing,   to   the

layperson's eye, no significant exertional restrictions, then

                             -5-

we must uphold the ALJ's finding; elsewise, we cannot (in the

absence of an expert's opinion).  See Perez, 958 F.2d at 446-                                                       

47; Gordils, 921  F.2d at 329.  It is  to that  perscrutation                       

that we now turn.

                             III.                                            

          On  June 27,  1991,  three days  after she  stopped

working, claimant saw  Dr. Ruiz for chest pain, dizziness and

palpitations.   Dr. Ruiz  diagnosed her as  having high blood

pressure  and  premature ventricular  contractions.2 Although                                                               2

he prescribed medication,  the claimant's condition  worsened

and  he hospitalized her  on July 6.   She was  placed in the

intensive care  unit.   Tests showed ventricular  tachycardia

(an   abnormally  rapid  ventricular  rhythm,  most  commonly

associated with atrioventricular dissociation, see Dorland's,                                                              

supra,   at   1655),   frequent  PVCs,   premature   arterial                 

contractions,   and  some   evidence  of   paroxysmal  atrial

tachycardia (a condition marked by sudden onset and cessation

of rapid  cardiac rate in the atrial locus, Dorland's, supra,                                                                        

at   655).3     The  principal   diagnosis   was  ventricular                      3

tachycardia.      Coexisting  admission   diagnoses  included

premature ventricular beats, hyperthyroidism,  excess calcium

                                                    

   2Premature  ventricular  contractions  (PVCs)  are  "often               2
indicative of organic heart disease."   Dorland's Illustrated                                                                         
Medical Dictionary 363 (28th ed. 1994).                              

   3Several other entries in the record are illegible.               3

                             -6-

and uric acid  in the  blood, moderate  dehydration, and  two

other illegible conditions.

          During  the  claimant's  twelve-day hospital  stay,

seven  electrocardiograms combined conclusively to show sinus

tachycardia.   Two chest  x-rays revealed an  enlarged heart.

No  fewer than  five physicians  were asked  to consult.4   A                                                                    4

July 8 consultation report related a diagnostic impression of

sinusal tachycardia and a history of arterial hypertension.

          The discharge  summary  is mostly  unreadable.   It

indicates, however,  that the claimant's laboratory, chemical

profile, and  radiology tests were not  within normal limits.

The prognosis was described as "fair."  Claimant was released

on  a regime  of  medication and  extremely limited  physical

activity.

          Dr. Ruiz saw the claimant as an out-patient in July

and  August, and  again in  January of  1992.  At  the August

visit,  he  found  her  chest  pain  to  be  precipitated  by

hyperthyroidism   with   supraventricular   tachycardia   and

occasional episodes of ventricular tachycardia.  He diagnosed

her   as  suffering  from   hyperthyroidism  with  associated

hypertensive cardiovascular disease,  ventricular and  atrial

tachycardia, and  PVCs.   He noted other  adverse conditions,

                                                    

   4Four of  the consulting physicians' reports (Dr. Gonzalez               4
-July 7;  Dr. Guerra - July  8; Dr. Rodriguez -  July 10; and
Dr. [illegible]  -  July  11)  are, like  many  other  record
entries, inscrutable not because  of copy quality but because
the handwriting is not intelligible.

                             -7-

but  they  are  unreadable.    During that  same  month,  the

claimant  was also  evaluated  at the  State Insurance  Fund.

Tests  showed   cardiomegaly,  an  elongated   aorta  with  a

calcified knob, and multifocal PVCs.

          On November 26, 1991, the claimant was seen  by Dr.

Medina-Ruiz,  the  Secretary's consulting  cardiologist.   At

that  point,  the claimant's  chief complaints  were fatigue,

lack  of  energy,  cramping  of the  legs,  palpitations  and

numbness.   The  physical  examination and  associated  tests

revealed  many  of  the  same heart-related  problems.    Dr.

Medina-Ruiz's  diagnostic impression  included  a finding  of

hypertensive cardiovascular disease.

          On June 13, 1992, the claimant was hospitalized for

three days due to high blood pressure, headaches  and blurred

vision.   The  diagnosis  was hypertensive  crisis and  renal

insufficiency.     She  improved  with   medication  and  was

discharged with a one-week restriction of activities. 

                             IV.                                           

          Putting aside  the many  unreadable entries  in the

medical  evidence,5  those  reports  otherwise  unambiguously                              5

indicate    the   existence   of   medical   conditions   and

symptomatology that  do not appear, at  least without further

                                                    

   5In  this  case,  the  unreadable entries  may  have  some               5
import.  We think that it is  the duty of the ALJ, on remand,
to make some effort to decipher them.

                             -8-

evaluation by an expert, to be so mild as to  make it obvious

to a  layperson that  the claimant's ability  to perform  her

particular  past work as a cook's helper was unaffected.  The

Secretary   acknowledges  that   the  record   shows  cardiac

abnormalities and other serious conditions.   Even if we were

to conclude that substantial evidence documented no more than

mild  physical  impairments  with   relatively  insignificant

exertional  loss,  the record  here is  sufficiently ramified

that understanding it requires more than a layperson's effort

at  a  commonsense  functional  capacity  assessment.     See                                                                         

Gordils,  921  F.2d  at  329 (limiting  ALJ's  assessment  of                   

claimant's functional  capacity to sedentary  work activities

only).   To sum  up,  given the  illegibility of  non-trivial

parts  of  the  medical reports,  coupled  with  identifiable

diagnoses  and symptoms that seem to  indicate more than mild

impairment, we believe that the record alerted the ALJ to the

need  for  expert  guidance   regarding  the  extent  of  the

claimant's  residual  functional   capacity  to  perform  her

particular  past  employment.   See Perez,  958 F.2d  at 447;                                                     

Santiago, 944 F.2d at 4; Gordils, 921 F.2d at 329.                                            

          We need go no further.   Since the ALJ's conclusion

that the  claimant can continue to do  her prior medium-level

work is not readily verifiable on the record as it stands, we

                             -9-

think that the  case must  be remanded to  the Secretary  for

additional evidence of functional ability.6                                                      6

          The judgment  of the district court  is vacated and                                                                     

the  case  is  remanded  with  directions  to  remand  to the                                   

Secretary  for  further  proceedings  consistent   with  this

opinion.

                                                    

   6Because we remand for  further development of the record,               6
we  do not reach the other arguments advanced by the claimant
on appeal.

                             -10-